Title: To George Washington from George Richards Minot, 10 February 1798
From: Minot, George Richards
To: Washington, George



Sir
Boston February 10th 1798

It is with eagerness I find an apology for presenting myself to your notice in your second retirement. My only solicitude is, that you may not think the occasion which I make, a sufficient justification of my intrusion upon you. The volume accompanying being a continuation of Massachusetts history, necessarily embraced many general transactions in the late British Colonies. In these you were so essentially concerned, that the detail of them must be a familiar subject in your mind: and I am aware that you cannot avoid marking the imperfections of one, who tells the story from the traditions of accidental narrators, and the few publications written at the time, more perhaps with a view of aiding some particular measures, than the future history of general events. This observation however, applying in a greater or less degree to all history except that of the current period would, if too far indulged, prevent the attempting of any other. Upon this point I can only repeat the apology in my preface. It was expedient that somebody should do it, and, from the barrenness of the period, compared with a subsequent one, or some other cause, no person would undertake it in detail. I am a voluntier in a forlorn service. If it be rather necessary than dignified the fault is not mine: if I have failed in the execution the loss of the effort will be less injurious to the cause I have engaged in, than to myself.

In requesting your acceptance of this copy I shall be gratified if the value of so small a present can be appreciated by the disinterestedness of my motives, and the great respect with which I am Sir, Your most obedient & humble Serva.

George Rds Minot

